Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)s 1-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oohira et al. (Hereinafter “Oohira”) in the US Patent Application Publication Number US 20060097715 A1.

Regarding claim 1, Oohira teaches a Hall element that detects a magnetic field (a semiconductor substrate including a magnetic field detection portion, a current portion and an output portion. The output portion outputs a Hall voltage in accordance with a magnetic field component parallel to a surface of the substrate when a magnetic field is applied to the magnetic field detection portion, and current including a component perpendicular to the surface of the substrate is supplied to the magnetic field detection portion through the current portion; Paragraph [0038] Line 1-9; FIG. 43A to 43C, the Hall element is roughly configured to have a semiconductor layer (i.e., P.sup.-sub) 11; Paragraph [0290] Line 1-3; FIG. 43A is a plan view showing a vertical Hall device; Paragraph [0105] Line 1), the Hall element (FIG. 43A is a plan view typically showing a schematic structure of the Hall element; Paragraph [0289] Line 3-4) comprising:
a substrate including a semiconductor region [12] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c; Paragraph [0293] Line 1-2; As shown in FIG. 43A to 43C, the Hall element is roughly configured to have a semiconductor layer (i.e., P.sup.-sub) 11comprising, for example, P-type silicon, and a N-type semiconductor region (i.e., N well) 12; Paragraph [0290] Line 1-4);
a first drive electrode [132a] [S2] (contact region 132a as the first drive electrode) (The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19) arranged on the substrate [12] (Figure 43 A: Modified Figure 43A of Oohira below shows that a first drive electrode [132a] (contact region 132a as the first drive electrode) arranged on the substrate [12]);
a first ground electrode [132e] arranged on the substrate [12] separately from the first drive electrode [132a] in a first direction (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5; Figure 43 A: Modified Figure 43A of Oohira below shows a first ground electrode [132e] in terminal G22/G21/G23 arranged on the substrate [12] separately from the first drive electrode [132a] terminal S2 in a first direction);
a second ground electrode [132b] arranged on the substrate [12] separately from the first drive electrode [132a] in a second direction different from the first direction (Figure 43 A: Modified Figure 43A of Oohira below shows a second ground electrode [132b] terminal G12 arranged on the substrate [12] separately from the first drive electrode [132a] terminal S2 in a second direction different from the first direction); and
a detection electrode group [131c, 132c, 133c, 131d, 132d, 133d] including a first electrode group [131c, 132c] that detects a Hall voltage generated by a current of components perpendicular to a surface of the substrate [12] (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b through the magnetic detection part HP and lower parts of the diffusion layers 14a and 14b respectively. That is, in this case, current containing a component perpendicular to the substrate surface (i.e., chip surface) is made to flow into the magnetic detection part HP. Therefore, when a magnetic field (i.e., for example, magnetic field indicated by an arrow B in FIGS. 43A to 43C) containing a component parallel to the substrate surface (i.e., chip surface) is assumed to be applied to the magnetic detection part HP of the relevant Hall element, for example, Hall voltage responding to the magnetic field is generated between the terminals V12 and V22 due to the Hall effect; Paragraph [0296] Line 1-17; the current including the component perpendicular to the surface of the substrate flows through the magnetic field detection portion in a slanting direction with reference to the surface of the substrate; Paragraph [0043] Line 1-4), the current flowing from the first drive electrode [132a] to the first ground electrode [132e] and the second ground electrode [132b] (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5).
 


    PNG
    media_image1.png
    444
    891
    media_image1.png
    Greyscale
 

Figure 43 A: Modified Figure 43A of Oohira

Regarding claim 2, Oohira teaches a Hall element, further comprising:
a second drive electrode [131a] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively; Paragraph [0293] Line 6-12; The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19) arranged on the substrate [12] separately from the first ground electrode [132e] in the second direction and separately from the second ground electrode [132 b] in the first direction (Figure 43 A: Modified Figure 43A of Oohira above shows a second drive electrode [131a] arranged on the substrate [12] separately from the first ground electrode [132e] in the second direction and separately from the second ground electrode [132 b] in the first direction), wherein
the detection electrode group [131c, 132c, 133c, 131d, 132d, 133d] includes a second electrode group [133c, 131d] that detects a Hall voltage generated by a current of components perpendicular to the surface of the substrate [12] (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b through the magnetic detection part HP and lower parts of the diffusion layers 14a and 14b respectively. That is, in this case, current containing a component perpendicular to the substrate surface (i.e., chip surface) is made to flow into the magnetic detection part HP. Therefore, when a magnetic field (i.e., for example, magnetic field indicated by an arrow B in FIGS. 43A to 43C) containing a component parallel to the substrate surface (i.e., chip surface) is assumed to be applied to the magnetic detection part HP of the relevant Hall element, for example, Hall voltage responding to the magnetic field is generated between the terminals V12 and V22 due to the Hall effect; Paragraph [0296] Line 1-17; the current including the component perpendicular to the surface of the substrate flows through the magnetic field detection portion in a slanting direction with reference to the surface of the substrate; Paragraph [0043] Line 1-4),
the current flowing from the second drive electrode [131a] to the first ground electrode [132e] and the second ground electrode [132b] (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5).

Regarding claim 3, Oohira teaches a Hall element, further comprising:
a third drive electrode [133a] (The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19) arranged on the substrate [12] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively; Paragraph [0293] Line 6-12; Figure 43 A: Modified Figure 43A of Oohira above); and
a third ground electrode [133b] arranged separately from the third drive electrode [133a] (Figure 43 A: Modified Figure 43A of Oohira below shows a third ground electrode [133b] arranged on the substrate [12] separately from the third drive electrode [133a]), wherein
the detection electrode group [131c, 132c, 133c, 131d, 132d, 133d] further includes a third electrode group [132d, 133d] that detects a Hall voltage generated by a current of components parallel to the surface of the substrate [12] (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b through the magnetic detection part HP and lower parts of the diffusion layers 14a and 14b respectively. That is, in this case, current containing a component perpendicular to the substrate surface (i.e., chip surface) is made to flow into the magnetic detection part HP. Therefore, when a magnetic field (i.e., for example, magnetic field indicated by an arrow B in FIGS. 43A to 43C) containing a component parallel to the substrate surface (i.e., chip surface) is assumed to be applied to the magnetic detection part HP of the relevant Hall element, for example, Hall voltage responding to the magnetic field is generated between the terminals V12 and V22 due to the Hall effect; Paragraph [0296] Line 1-17; the current including the component perpendicular to the surface of the substrate flows through the magnetic field detection portion in a slanting direction with reference to the surface of the substrate; Paragraph [0043] Line 1-4),
the current flowing from the third drive electrode [133a] to the third ground electrode [133b] in the substrate [12] (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5).

Regarding claim 4, Oohira teaches a Hall element according to claim 1, further comprising:
a first insulation layer [14b] formed in a perpendicular direction from the surface of the substrate [12] and formed between the first drive electrode [132a] and the first ground electrode [132e] of the substrate [12] and between the first drive electrode [132a] and the second ground electrode [132e] of the substrate (As shown in FIG. 43A, the region (i.e., active region) enclosed by the diffusion layer 14 is divided into regions 12a to 12c separated from one another by P-type diffusion layers (i.e., P-type diffusion separation barriers) 14a and 14b through PN-junction separation by each diffusion layer. As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively. More specifically, the contact regions 131a to 133a are disposed in a manner of being interposed by both of the contact regions 131e to 133e, 131b to 133b and the contact regions 131c to 133c, 131d to 133d perpendicular to the regions. That is, a layout is made such that the contact regions 131a to 133a are opposed to each of the contact regions 131e to 133e and 131b to 133b across the contact regions 14a and 14b; Paragraph [0293] Line 1-20; While the diffusion layer (i.e., diffusion layer 14 or diffusion layers 14a and 14b) is used as the separation barrier for isolating the relevant Hall element from other elements and as the separation barrier for electrically partitioning the magnetic detection part HP in each of the fifteenth to nineteenth embodiments, trench isolation may be used instead of it; Paragraph [0372] Line 1-7).

Regarding claim 5, Oohira teaches a Hall element, further comprising:
a second insulation layer [14] formed in the perpendicular direction from the surface of the substrate [12] and formed between the first drive electrode [132a] and an electrode of the substrate [12], the electrode being included in the detection electrode group and being arranged adjacent to the first drive electrode [132a] (As shown in FIG. 43A, the region (i.e., active region) enclosed by the diffusion layer 14 is divided into regions 12a to 12c separated from one another by P-type diffusion layers (i.e., P-type diffusion separation barriers) 14a and 14b through PN-junction separation by each diffusion layer. As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively. More specifically, the contact regions 131a to 133a are disposed in a manner of being interposed by both of the contact regions 131e to 133e, 131b to 133b and the contact regions 131c to 133c, 131d to 133d perpendicular to the regions. That is, a layout is made such that the contact regions 131a to 133a are opposed to each of the contact regions 131e to 133e and 131b to 133b across the contact regions 14a and 14b; Paragraph [0293] Line 1-20; While the diffusion layer (i.e., diffusion layer 14 or diffusion layers 14a and 14b) is used as the separation barrier for isolating the relevant Hall element from other elements and as the separation barrier for electrically partitioning the magnetic detection part HP in each of the fifteenth to nineteenth embodiments, trench isolation may be used instead of it; Paragraph [0372] Line 1-7), wherein
a depth of the second insulation layer [14] from the surface of the substrate is shallower than a depth of the first insulation layer [14b] from the surface of the substrate (Figure 43C shows that the depth of the second insulation layer [14] from the surface of the substrate is shallower than a depth of the first insulation layer [14b] from the surface of the substrate).

Regarding claim 6, Oohira teaches a Hall element, wherein 
the substrate is rectangular in plan view of the substrate from a normal direction (Claim 18. The device according to claim 17, wherein the substrate has four sides of a rectangular shape, a line connecting between the first and the third Hall elements has a 45 degree angle with respect to one side of the substrate, and a line connecting between the second and the fourth Hall elements has a 45 degree angle with respect to another one side of the substrate), and
the Hall element further includes a third insulation layer [14a] formed in the perpendicular direction from the surface of the substrate and formed at four corners of the substrate [12] (As shown in FIG. 43A, the region (i.e., active region) enclosed by the diffusion layer 14 is divided into regions 12a to 12c separated from one another by P-type diffusion layers (i.e., P-type diffusion separation barriers) 14a and 14b through PN-junction separation by each diffusion layer. As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively. More specifically, the contact regions 131a to 133a are disposed in a manner of being interposed by both of the contact regions 131e to 133e, 131b to 133b and the contact regions 131c to 133c, 131d to 133d perpendicular to the regions. That is, a layout is made such that the contact regions 131a to 133a are opposed to each of the contact regions 131e to 133e and 131b to 133b across the contact regions 14a and 14b; Paragraph [0293] Line 1-20; While the diffusion layer (i.e., diffusion layer 14 or diffusion layers 14a and 14b) is used as the separation barrier for isolating the relevant Hall element from other elements and as the separation barrier for electrically partitioning the magnetic detection part HP in each of the fifteenth to nineteenth embodiments, trench isolation may be used instead of it; Paragraph [0372] Line 1-7).

Regarding claim 7, Oohira teaches a Hall element, wherein 
the third insulation layer [14] at each corner is curved in a circumferential direction of the Hall element (Figure 43C shows the third insulation layer [14] at each corner is curved in a circumferential direction of the Hall element).

Regarding claim 8, Oohira teaches an electronic component comprising:
the Hall element according to claim 1 (See the rejection of claim 1 above); and
a control circuit that controls the Hall element (Furthermore, as a configuration that separately uses a memory for storing adjustment data (for example, EPROM, EEPROM, flash memory, and ROM), for example, a switching element that performs switching operation responding to an external signal can be used; Paragraph [0244] Line 8-12; switching element controls the hall element)

Regarding claim 9, Oohira teaches An electronic component comprising:
a Hall element (a semiconductor substrate including a magnetic field detection portion, a current portion and an output portion. The output portion outputs a Hall voltage in accordance with a magnetic field component parallel to a surface of the substrate when a magnetic field is applied to the magnetic field detection portion, and current including a component perpendicular to the surface of the substrate is supplied to the magnetic field detection portion through the current portion; Paragraph [0038] Line 1-9; FIG. 43A to 43C, the Hall element is roughly configured to have a semiconductor layer (i.e., P.sup.-sub) 11; Paragraph [0290] Line 1-3; FIG. 43A is a plan view showing a vertical Hall device; Paragraph [0105] Line 1; FIG. 43A is a plan view typically showing a schematic structure of the Hall element; Paragraph [0289] Line 3-4) formed on a substrate including a semiconductor region [12] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c; Paragraph [0293] Line 1-2; As shown in FIG. 43A to 43C, the Hall element is roughly configured to have a semiconductor layer (i.e., P.sup.-sub) 11comprising, for example, P-type silicon, and a N-type semiconductor region (i.e., N well) 12; Paragraph [0290] Line 1-4); and 
a control circuit that detects a magnetic field acting on the Hall element (Furthermore, as a configuration that separately uses a memory for storing adjustment data (for example, EPROM, EEPROM, flash memory, and ROM), for example, a switching element that performs switching operation responding to an external signal can be used; Paragraph [0244] Line 8-12; switching element controls the hall element),
a first electrode [132a] [S2] (contact region 132a as the first drive electrode) (The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19) arranged on the substrate [12] (Figure 43 A: Modified Figure 43A of Oohira below shows that a first drive electrode [132a] (contact region 132a as the first drive electrode) arranged on the substrate [12]);
a second electrode [132e] arranged on the substrate [12] separately from the first drive electrode [132a] in a first direction (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5; Figure 43 A: Modified Figure 43A of Oohira below shows a first ground electrode [132e] in terminal G22/G21/G23 arranged on the substrate [12] separately from the first drive electrode [132a] terminal S2 in a first direction);
a third electrode [132b] arranged separately from the first electrode [132a] in a second direction orthogonal to the first direction (Figure 43 A: Modified Figure 43A of Oohira below shows a second ground electrode [132b] terminal G12 arranged on the substrate [12] separately from the first drive electrode [132a] terminal S2 in a second direction different from the first direction); and
a fourth electrode [131a] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively; Paragraph [0293] Line 6-12; The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19) arranged separately from the first electrode  in the second direction orthogonal to the first direction (Figure 43 A: Modified Figure 43A of Oohira above shows a second drive electrode [131a] arranged on the substrate [12] separately from the first ground electrode [132e] in the second direction and separately from the second ground electrode [132 b] in the first direction), wherein
a detection electrode group [131c, 132c, 133c, 131d, 132d, 133d] detects a Hall voltage generated in a first state in which a current of components perpendicular to a surface of the substrate flows from the first electrode to the second electrode and the third electrode and in which a current of components perpendicular to the surface of the substrate flows from the fourth electrode to the second electrode and the third electrode (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b through the magnetic detection part HP and lower parts of the diffusion layers 14a and 14b respectively. That is, in this case, current containing a component perpendicular to the substrate surface (i.e., chip surface) is made to flow into the magnetic detection part HP. Therefore, when a magnetic field (i.e., for example, magnetic field indicated by an arrow B in FIGS. 43A to 43C) containing a component parallel to the substrate surface (i.e., chip surface) is assumed to be applied to the magnetic detection part HP of the relevant Hall element, for example, Hall voltage responding to the magnetic field is generated between the terminals V12 and V22 due to the Hall effect; Paragraph [0296] Line 1-17; the current including the component perpendicular to the surface of the substrate flows through the magnetic field detection portion in a slanting direction with reference to the surface of the substrate; Paragraph [0043] Line 1-4), and detects a Hall voltage generated in a second state in which a current of components perpendicular to the surface of the substrate flows from the second electrode to the first electrode and the fourth electrode and in which a current of components perpendicular to the surface of the substrate flows from the third electrode to the first electrode and the fourth electrode, and the control circuit detects a magnetic field acting on the Hall element, based on a difference between the Hall voltage detected in the first state and the Hall voltage detected in the second state. (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira et al. ‘715 A1 Figure 43 in view of Oohira Figure 47.

Regarding claim 10, Oohira in Figure 43 teaches an electronic component comprising:
a first Hall element and a second Hall element [10] (While the two vertical Hall elements 10 are integrated into one chip to configure the magnetic sensor in the mode of detecting the magnetic fields applied in the biaxial directions perpendicular to each other in the eighth embodiment; Paragraph [0245] Line 1-5; a semiconductor substrate including a magnetic field detection portion, a current portion and an output portion. The output portion outputs a Hall voltage in accordance with a magnetic field component parallel to a surface of the substrate when a magnetic field is applied to the magnetic field detection portion, and current including a component perpendicular to the surface of the substrate is supplied to the magnetic field detection portion through the current portion; Paragraph [0038] Line 1-9; FIG. 43A to 43C, the Hall element is roughly configured to have a semiconductor layer (i.e., P.sup.-sub) 11; Paragraph [0290] Line 1-3; FIG. 43A is a plan view showing a vertical Hall device; Paragraph [0105] Line 1), the Hall element (FIG. 43A is a plan view typically showing a schematic structure of the Hall element; Paragraph [0289] Line 3-4) formed on a substrate including a semiconductor region [12] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c; Paragraph [0293] Line 1-2; As shown in FIG. 43A to 43C, the Hall element is roughly configured to have a semiconductor layer (i.e., P.sup.-sub) 11comprising, for example, P-type silicon, and a N-type semiconductor region (i.e., N well) 12; Paragraph [0290] Line 1-4);
a control circuit that detects a magnetic field acting on the first Hall element and the second Hall element (Furthermore, as a configuration that separately uses a memory for storing adjustment data (for example, EPROM, EEPROM, flash memory, and ROM), for example, a switching element that performs switching operation responding to an external signal can be used; Paragraph [0244] Line 8-12; switching element controls the hall element), the first Hall element including:
a first drive electrode [132a] [S2] (contact region 132a as the first drive electrode) (The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19; Figure 43 A: Modified Figure 43A of Oohira above shows that a first drive electrode [132a] (contact region 132a as the first drive electrode) arranged on the substrate [12]);
a second drive electrode [131a] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively; Paragraph [0293] Line 6-12; The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19);
a first ground electrode [132e] arranged on the substrate [12] separately from the first drive electrode [132a] in a first direction (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5; Figure 43 A: Modified Figure 43A of Oohira below shows a first ground electrode [132e] in terminal G22/G21/G23 arranged on the substrate [12] separately from the first drive electrode [132a] terminal S2 in a first direction) arranged separately from the second drive electrode in a second direction ((Figure 43 A: Modified Figure 43A of Oohira above shows a second drive electrode [131a] arranged on the substrate [12] separately from the first ground electrode [132e] in the second direction and separately from the second ground electrode [132 b] in the first direction), 
a second ground electrode [132b] arranged separately from the first drive electrode [132a] in the second direction different from the first direction and arranged separately from the second drive electrode in the first direction (Figure 43 A: Modified Figure 43A of Oohira below shows a second ground electrode [132b] terminal G12 arranged on the substrate [12] separately from the first drive electrode [132a] terminal S2 in a second direction different from the first direction); and
a first detection electrode group [131c, 132c] that detects a Hall voltage generated by a current of components perpendicular to a surface of the substrate [12] (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b through the magnetic detection part HP and lower parts of the diffusion layers 14a and 14b respectively. That is, in this case, current containing a component perpendicular to the substrate surface (i.e., chip surface) is made to flow into the magnetic detection part HP. Therefore, when a magnetic field (i.e., for example, magnetic field indicated by an arrow B in FIGS. 43A to 43C) containing a component parallel to the substrate surface (i.e., chip surface) is assumed to be applied to the magnetic detection part HP of the relevant Hall element, for example, Hall voltage responding to the magnetic field is generated between the terminals V12 and V22 due to the Hall effect; Paragraph [0296] Line 1-17; the current including the component perpendicular to the surface of the substrate flows through the magnetic field detection portion in a slanting direction with reference to the surface of the substrate; Paragraph [0043] Line 1-4) flows from the first drive electrode to the first ground electrode and the second ground electrode and in which a current of components perpendicular to the surface of the substrate flows from the second drive electrode to the first ground electrode and the second ground electrode (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b; Paragraph [0296] Line 1-5); 
the second Hall element including
a third drive electrode[133a] (The contact regions are electrically connected to terminals S1 to S3, G21 to G23, G11 to G13, V11 to V13, and V21 to V23 via respective electrodes (i.e., wiring lines) arranged thereon. That is, in the Hall element, the contact regions 131a to 133a, 131b to 133b, and 131e to 133e correspond to current supply terminals, and the contact regions 131c to 133c and 131d to 133d correspond to voltage output terminals; Paragraph [0291] Line 12-19) arranged on the substrate [12] (As shown in FIG. 43C, electrically partitioned regions are formed even within the substrate in the regions 12a to 12c. Regarding the regions, the contact regions 131e to 133e are formed in the region 12c, the contact regions 131b to 133b are formed in the region 12b, and the contact regions 131c to 133c, 131a to 133a and 131d to 133d are formed in the region (i.e., element region) 12a respectively; Paragraph [0293] Line 6-12; Figure 43 A: Modified Figure 43A of Oohira above);,
a third ground electrode [133b] arranged separately from the third drive electrode [133a] in the second direction and arranged separately from the third drive electrode in the first direction (Figure 43 A: Modified Figure 43A of Oohira below shows a third ground electrode [133b] arranged on the substrate [12] separately from the third drive electrode [133a]), 
a second detection electrode group [133c, 131d] that detects a Hall voltage generated in a state in which a current of components perpendicular to the surface of the substrate flows from the third drive electrode to the third ground electrode and the fourth ground electrode and in which a current of components perpendicular to the surface of the substrate flows from the fourth drive electrode to the third ground electrode and the fourth ground electrode (For example, when constant drive current is made to flow from the terminal S2 to the terminal G22, and from the terminal S2 to the terminal G12 respectively, the current is made to flow from the contact region 132a formed on the substrate surface to the contact regions 132e and 132b through the magnetic detection part HP and lower parts of the diffusion layers 14a and 14b respectively. That is, in this case, current containing a component perpendicular to the substrate surface (i.e., chip surface) is made to flow into the magnetic detection part HP. Therefore, when a magnetic field (i.e., for example, magnetic field indicated by an arrow B in FIGS. 43A to 43C) containing a component parallel to the substrate surface (i.e., chip surface) is assumed to be applied to the magnetic detection part HP of the relevant Hall element, for example, Hall voltage responding to the magnetic field is generated between the terminals V12 and V22 due to the Hall effect; Paragraph [0296] Line 1-17; the current including the component perpendicular to the surface of the substrate flows through the magnetic field detection portion in a slanting direction with reference to the surface of the substrate; Paragraph [0043] Line 1-4), wherein
the control circuit detects a magnetic field acting on the first Hall element and the second Hall element, based on a difference between the Hall voltage detected by the first detection electrode group and the Hall voltage detected by the second detection electrode group (As shown in the FIG. 56, in driving the Hall element, for example, when drive current I.sub.h is made to flow from a terminal S to a terminal G, the current flows in a direction as shown by an arrow i1 in the figure. In this case, a Hall voltage signal V.sub.h12 to the drive current I.sub.h is detected through terminals V1 and V2. More specifically, difference in electric potential (i.e., electric voltage) V.sub.12 between the terminals V1 and V2 is expressed as "V.sub.12=V.sub.h12+V.sub.os12" (V.sub.os12; offset voltage). On the other hand, when the two sets of terminals (i.e., electrodes) are exchanged, that is, for example, switches SW1 to SW4 in the figure are changed respectively so that the drive current I.sub.h is made to flow from the terminal V1 to the terminal V2, the current flows in a direction as shown by a dashed arrow i2 in the figure. In this case, a Hall voltage signal V.sub.hSG to the drive current I.sub.h is detected through the terminals S and G. More specifically, difference in electric potential (i.e., electric voltage) V.sub.SG between the terminals S and G is expressed as "V.sub.SG=V.sub.hSG+V.sub.osSG" (V.sub.osSG; offset voltage); Paragraph [0336] Line 1-19).
Oohira in Figure 43 fails to teach a fourth drive electrode and a fourth ground electrode arranged separately from the third drive electrode in the first direction and arranged separately from the fourth drive electrode in the second direction.
However, Oohira in Figure 47 discloses 
a fourth drive electrode [134a] (As shown in the FIG. 47, the vertical Hall element has the approximately same structure as the vertical Hall element of the previous fifteenth embodiment exemplified in FIGS. 43A to 43C, and an operation mode of the element is the same as the mode described before. However, in the embodiment, the number of patterns given by the voltage output terminals and the current supply terminals is increased, and five identical patterns are formed on the surface (i.e., semiconductor region 12) of the semiconductor substrate as a pattern given by the terminals. That is, in the vertical Hall element, the contact regions 131a to 131e, 132a to 132e, 133a to 133e, 134a to 134e, and 135a to 135e, each having an identical pattern, or a crosswise pattern, are formed. Again in this case, the five identical patterns are configured by one reference pattern, and two pairs of patterns that are in a symmetric (i.e., axisymmetrical) relation with each other with the reference pattern as the reference (i.e., axis of symmetry), that is, a pattern pair given by the contact regions 131a to 131e and 135a to 135e and a pattern pair given by the contact regions 132a to 132e and 134a to 134e; Paragraph [0317] Line 1-24),
a fourth ground electrode[134b] arranged separately from the third drive electrode in the first direction and arranged separately from the fourth drive electrode in the second direction (As shown in the FIG. 47, the vertical Hall element has the approximately same structure as the vertical Hall element of the previous fifteenth embodiment exemplified in FIGS. 43A to 43C, and an operation mode of the element is the same as the mode described before. However, in the embodiment, the number of patterns given by the voltage output terminals and the current supply terminals is increased, and five identical patterns are formed on the surface (i.e., semiconductor region 12) of the semiconductor substrate as a pattern given by the terminals. That is, in the vertical Hall element, the contact regions 131a to 131e, 132a to 132e, 133a to 133e, 134a to 134e, and 135a to 135e, each having an identical pattern, or a crosswise pattern, are formed. Again, in this case, the five identical patterns are configured by one reference pattern, and two pairs of patterns that are in a symmetric (i.e., axisymmetrical) relation with each other with the reference pattern as the reference (i.e., axis of symmetry), that is, a pattern pair given by the contact regions 131a to 131e and 135a to 135e and a pattern pair given by the contact regions 132a to 132e and 134a to 134e; Paragraph [0317] Line 1-24). The purpose of doing so is to obtain the correction value of the offset voltage easily and accurately independently of temperature (i.e., environmental temperature) to correct the offset voltage of the Hall element appropriately corrected and to remove using the correction value and to adjust and correct the offset voltage in more excellent accuracy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Oohira Figure 43 in view of Oohira Figure 47, because Oohira in Figure 47 teaches to include a fourth drive electrode and a fourth ground electrode obtains the correction value of the offset voltage easily and accurately independently of temperature (i.e., environmental temperature), corrects the offset voltage of the Hall element appropriately corrected and removes using the correction value and to adjust and correct the offset voltage in more excellent accuracy (Paragraph [318]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Oohira (US 20080074106 A1) discloses, “Semiconductor Device, Magnetic Sensor, And Physical Quantity Sensor-FIG. 20 typically shows a planar structure of this vertical Hall element. FIG. 21 typically shows a sectional structure of the same vertical Hall element along XXI-XXI within FIG. 20 (Paragraph [0014]). [0015] As shown in FIG. 21, this vertical Hall element is constructed by arranging a semiconductor support layer (P-sub) 130 constructed by e.g., silicon of P-type, and a semiconductor area (Nwell) 131 of N-type formed as a diffusion layer (well) by introducing e.g., electric conductivity type impurities of N-type on the surface of the semiconductor support layer 130. [0013] Here, for example, when a constant driving electric current is flowed from terminal S to terminal G1 and is also flowed from terminal S to terminal G2, this driving electric current is respectively flowed from the diffusion layer 126a of the surface of the semiconductor layer 121 into the diffusion layer 126b and the diffusion layer 126c through the above Hall plate HP and the N-type embedded layer BL. [0016] In the vertical Hall element having such a structure, when a constant driving electric current is flowed from terminal S to terminal G1 and is also flowed from terminal S to terminal G2, the driving electric current mainly including a component perpendicular to the surface of the semiconductor area 131 is also flowed to the above Hall plate HP. Therefore, a magnetic field component parallel to the surface of the above semiconductor area 131 can be also detected by the vertical Hall element of such a structure through the detection of the Hall voltage Vh.- 

    PNG
    media_image2.png
    465
    843
    media_image2.png
    Greyscale

However Oohira does not disclose the second Hall element including a third drive electrode a fourth drive electrode, a fourth ground electrode arranged separately from the third drive electrode in the first direction and arranged separately from the fourth drive electrode in the second direction, and a second detection electrode group that detects a Hall voltage generated in a state in which a current of components perpendicular to the surface of the substrate flows from the third drive electrode to the third ground electrode and the fourth ground electrode and in which a current of components perpendicular to the surface of the substrate flows from the fourth drive electrode to the third ground electrode and the fourth ground electrode, wherein the control circuit detects a magnetic field acting on the first Hall element and the second Hall element, based on a difference between the Hall voltage detected by the first detection electrode group and the Hall voltage detected by the second detection electrode group.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIMA MONSUR/            Primary Examiner, Art Unit 2858